
	
		II
		112th CONGRESS
		2d Session
		S. 2060
		IN THE SENATE OF THE UNITED STATES
		
			February 1, 2012
			Mr. Kohl (for himself
			 and Mr. Wyden) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To provide for the payment of a benefit to members
		  eligible for participation in the Post-Deployment/Mobilization Respite Absence
		  program for days of nonparticipation due to Government error. 
	
	
		1.Short titleThis Act may be cited as the
			 Fair Military Leave
			 Act.
		2.Payment of benefit for
			 nonparticipation of eligible members in Post-Deployment/Mobilization Respite
			 Absence program due to Government error
			(a)Payment of
			 benefit
				(1)In
			 generalThe Secretary concerned shall, upon application therefor,
			 make a payment to each individual described in paragraph (2) of $200 for each
			 day of nonparticipation of such individual in the Post-Deployment/Mobilization
			 Respite Absence program as described in that paragraph.
				(2)Covered
			 individualsAn individual described in this paragraph is an
			 individual who—
					(A)was eligible for
			 participation as a member of the Armed Forces in the
			 Post-Deployment/Mobilization Respite Absence program; but
					(B)as determined by
			 the Secretary concerned pursuant to an application for the correction of the
			 military records of such individual pursuant to section 1552 of title 10,
			 United States Code, did not participate in one or more days in the program for
			 which the individual was so eligible due to Government error.
					(b)Deceased
			 individuals
				(1)ApplicationsIf
			 an individual otherwise covered by subsection (a) is deceased, the application
			 required by that subsection shall be made by the individual's legal
			 representative.
				(2)PaymentIf
			 an individual to whom payment would be made under subsection (a) is deceased at
			 time of payment, payment shall be made in the manner specified in section
			 1552(c)(2) of title 10, United States Code.
				(c)Payment in lieu
			 of administrative absencePayment under subsection (a) with
			 respect to a day described in that subsection shall be in lieu of any
			 entitlement of the individual concerned to a day of administrative absence for
			 such day.
			(d)Construction
				(1)Construction
			 with other payAny payment with respect to an individual under
			 subsection (a) is in addition to any other pay provided by law.
				(2)Construction of
			 authorityIt is the sense of Congress that—
					(A)the sole purpose
			 of the authority in this section is to remedy administrative errors; and
					(B)the authority in
			 this section is not intended to establish any entitlement in connection with
			 the Post-Deployment/Mobilization Respite Absence program.
					(e)DefinitionsIn
			 this section, the terms Post-Deployment/Mobilization Respite Absence
			 program and Secretary concerned have the meaning given such
			 terms in section 604(f) of the National Defense Authorization Act for Fiscal
			 Year 2010 (Public Law 111–84; 123 Stat. 2350).
			
